United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF AGRICULTURE, ANIMAL
& PLANT HEALTH INSPECTION SERVICE,
Riverdale, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1388
Issued: May 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 16, 2020 appellant filed a timely appeal from a February 13, 2020 merit decision
and a February 14, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for an oral hearing
pursuant to 5 U.S.C. § 8124(b) as untimely filed; and (2) whether appellant has met her burden of
1
The Board notes that, following the February 14, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal.
2

5 U.S.C. § 8101 et seq.

proof to establish a medical condition causally related to the accepted September 19, 2019
employment incident.
FACTUAL HISTORY
On September 20, 2019 appellant, then a 60-year-old management and program analyst,
filed a traumatic injury claim (Form CA-1) alleging that on September 19, 2019 she injured her
left calf, neck, head, left shoulder, left arm, and left quad when she fell backwards over a dolly
while in the performance of duty. She explained that her injury could have been an exacerbation
of her existing spondylosis and lumbar spinal stenosis. On the reverse side of the claim form
appellant’s supervisor checked a box marked “No” to indicate her opinion that appellant was not
in the performance of duty and contended that, while she was at work when her injury occurred,
she was not performing her typical duties because she was overseeing the activities of a contractor
who was moving office equipment. Appellant did not stop work.
In a September 25, 2019 development letter, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and provided a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the necessary evidence.
Appellant submitted an April 4, 2016 diagnostic report in which Dr. Adam Scherr, a Boardcertified diagnostic radiologist, performed a magnetic resonance imaging (MRI) scan of her
lumbar spine, finding multilevel degenerative disc disease, degenerative spondylosis and disc
bulges, central canal stenosis, moderate bilateral neural foraminal stenosis at L3-4, mild left L2-3
neural foraminal stenosis and a left posterior paracentral annular tear at L5-S1.
In a September 11, 2019 medical report, Dr. Christopher Magee, a Board-certified
orthopedic surgeon, evaluated appellant for pain in her lower back and lumbar spine. He diagnosed
spinal stenosis of the lumbar spine and low back pain.
A September 19, 2019 medical note with an illegible signature indicated that appellant was
injured when she tripped over a moving dolly, fell backwards and landed on her left side earlier
that day. The provider advised that she should use rest, ice, compression, and elevation to treat
the afflicted areas and to follow up with urgent care.
In a September 25, 2019 medical report, Stella Meusch, a physician assistant, evaluated
appellant for pain in her lower back and left shoulder after she fell backwards.
In a diagnostic report of even date, Dr. Islamiat Ego-Osuala, a Board-certified radiologist,
performed an x-ray of appellant’s lumbosacral spine. She found mild lumbar levoscoliosis and
moderate degenerative disc disease at L4-5.
In a September 25, 2019 medical note, Ms. Meusch diagnosed dorslagia, unspecified and
pain in the left shoulder. She referred appellant to physical therapy for further treatment.
In a September 27, 2019 statement, appellant described the events of the September 19,
2019 employment incident in which movers were in her office moving equipment. She noted that
she stepped back and, when her left foot made contact with a dolly, she lost balance and fell and,
2

landed on her back. The movers then helped her up. Appellant explained that she did not hit her
head, but the way she landed caused her to hyperextend her “left trap” and the surrounding
muscles. She indicated that she was in the performance of duty as she was at her duty station and
preparing her workstation for work that day.
In an October 7, 2019 medical report, Dr. Rajiv Dua, Board-certified in family medicine,
evaluated appellant for back pain as well as paresthesias in her bilateral arms and hands. He also
observed her previous conditions, including spinal stenosis of the lumbar region beginning
March 15, 2017.
In an October 11, 2019 witness statement, J.T., a contractor, explained that he was helping
to move equipment in appellant’s office on September 19, 2019 when she started backing up, hit
a cart on one end and fell down. In a separate witness statement, D.F., another contractor, again
explained that he was helping to move equipment and, as appellant was backing up, he heard a
noise, turned around, and saw that she had fallen.3
In an October 14, 2019 response to OWCP’s development questionnaire, appellant again
explained the events of the September 19, 2019 employment incident. She indicated that she fell
onto a metal dolly causing her severe back pain and an overextension of her neck and shoulder.
Appellant also noted her previous diagnoses of bursitis and spinal stenosis. She included a timeline
of relevant events, beginning on September 11, 2019, where she was diagnosed with trochanteric
bursitis of the left hip, the September 19, 2019 employment incident, as well as her subsequent
medical treatment and physical therapy.
In an October 21, 2019 diagnostic report, Dr. David Porter, a Board-certified radiologist,
performed an MRI scan of appellant’s lumbar spine, finding multilevel degenerative disc disease.
By decision dated November 12, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a diagnosis in connection
with her claimed injury. It concluded, therefore, that the requirements had not been met to
establish an injury as defined under FECA.
On November 15, 2019 appellant requested reconsideration of OWCP’s November 12,
2019 decision. She explained that Dr. Magee reviewed her MRI scans and diagnosed an
exacerbation of her stenosis with symptoms that were not associated with her preexisting
conditions.
In a November 15, 2019 medical report, appellant informed Dr. Magee that she fell
backwards over a dolly at work and injured her back. Dr. Magee diagnosed spinal stenosis of the
lumbar region, a low back strain, and a contusion of the lumbar nerve root. He noted that the onset
of her spinal stenosis was September 11, 2019 and the onset of her low back strain was
November 15, 2019. Dr. Magee referred appellant to physical therapy for treatment of her
conditions.

3
Appellant also attached comments to the two witness statements in which she clarified that she did not make
contact with the wall when she fell, she made a loud noise and did not catch herself when she fell.

3

By request form dated November 20, 2019 and received by OWCP on December 30, 2019,
appellant requested an oral hearing before a representative of OWCP’s Branch of Hearings and
Review.
OWCP received a September 30, 2019 medical report, wherein Dr. Hugh House, a Boardcertified orthopedic surgeon, evaluated appellant for left shoulder, left hip, and low back pain. Dr.
House noted that appellant had low back pain for a while and that she exacerbated her symptoms
when she fell on her left side a couple of weeks prior. On review of her x-ray scans, he diagnosed
other spondylosis, lumbar region, low back pain, and trochanteric bursitis of the left and right hips.
In a November 21, 2019 attending physician’s report (Form CA-20), Dr. Magee diagnosed
lumbar spinal stenosis and checked a box marked “Yes” to indicate his opinion that appellant’s
condition was caused by the September 19, 2019 employment incident. He noted that she fell
backwards over a dolly, hitting her left shoulder, left calf, neck, and back.
By decision dated February 13, 2020, OWCP affirmed the November 12, 2019 decision,
as modified, to find that the new evidence was sufficient to establish the medical component of
fact of injury. The claim remained denied, however, because appellant failed to submit a
rationalized opinion from her treating physician explaining how her diagnosed conditions were
causally related to the accepted September 19, 2019 employment incident.
By decision dated February 14, 2020, OWCP’s Branch of Hearings and Review denied
appellant’s hearing request. It found that the request was untimely filed, as it was not received
until “December 31, 2019,”4 more than 30 days after its November 12, 2019 merit decision. After
exercising its discretion, OWCP further found that the issue in the case could equally well be
addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his [or her] claim before a representative of the Secretary.”5
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA provide
that a claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.6 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration.7
Although there is no right to a review of the written record or an oral hearing, if not requested
4
OWCP’s decision noted that appellant’s request for an oral hearing was received on December 31, 2019; however,
this appears to be a typographical error as the Integrated Federal Employees’ Compensation System (iFECS) indicates
that OWCP received appellant’s request on December 30, 2019.
5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. §§ 10.616, 10.617.

7

Id. at § 10.616(a).

4

within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.
OWCP’s procedures provide that the request is timely if it was mailed (as determined by
the postmark or other carrier’s date marking) within 30 days of the date of the district office’s
decision. If the postmark is not legible, the request will be deemed timely unless OWCP has kept
evidence of date of delivery in the record reflecting that the request is untimely.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly denied appellant’s request for an oral hearing
pursuant to 5 U.S.C. § 8124(b) as untimely filed.
While OWCP noted in its February 14, 2020 decision that the appeal form was not received
until December 30, 2019, the envelope or other evidence of the carrier’s mark was not retained in
the record. As the record lacks evidence of the postmark or other evidence from which the date of
the mailing could be established, the hearing request is deemed timely.9 Upon return of the case
record, OWCP shall schedule an appropriate hearing before a representative of OWCP’s Branch
of Hearings and Review.10
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for an oral hearing
pursuant to 5 U.S.C. § 8124(b) as untimely filed.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4a (October 2011).
9

Id.; see also R.C., Docket No. 19-0949 (issued June 24, 2020).

10

In light of the Board’s disposition of Issue 1, Issue 2 is in an interlocutory posture.

5

ORDER
IT IS HEREBY ORDERED THAT the February 14, 2020 decision of OWCP is reversed
and the February 13, 2020 decision of the Office of Workers’ Compensation Programs is set aside
as moot. The case is remanded for further proceedings consistent with this decision of the Board.
Issued: May 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

